Citation Nr: 0518363	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  96-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a chronic 
genitourinary disorder to include chronic microscopic 
hematuria.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973; 
from August 1974 to May 1981; and from May 1982 to October 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied service connection for diabetes mellitus.  In 
December 1995, the RO, in pertinent part, determined that the 
veteran's claim of entitlement to service connection for a 
chronic genitourinary disorder was not well-grounded and 
denied the claim.  In December 1998, the Board remanded the 
veteran's claims to the RO for additional action.  

In January 2003, the RO adjudicated the veteran's claim of 
entitlement to service connection for a chronic genitourinary 
disorder on the merits and denied the claim.  In November 
2003, the Board remanded the veteran's claims to the RO for 
additional action.  

For the reasons and bases addressed below, service connection 
for both diabetes mellitus and chronic microscopic hematuria 
secondary to the sickle cell trait is GRANTED.  


FINDINGS OF FACT

1. Type-II diabetes mellitus has been shown to have been 
initially manifested during active service.  

2.  Chronic microscopic hematuria secondary to the sickle 
cell trait was initially manifested during active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  

2.  Chronic microhematuria secondary to the sickle cell trait 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
(VA) regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2004).  

At his September 1993 physical examination for service 
separation, the veteran exhibited an elevated fasting blood 
sugar level.  A September 1993 naval physical evaluation 
states that the veteran exhibited elevated fasting blood 
sugar at his physical examination for service separation.  He 
was noted to have a familial history of diabetes mellitus.  
An impression of "[ruleout] diabetes mellitus" was 
advanced.  A September 1993 treatment entry states that there 
was "no evidence of diabetes mellitus."  

At an April 1995 hearing before a VA hearing officer, the 
veteran testified that he was initially told that he had 
diabetes mellitus during active service.  At a June 1995 VA 
examination for compensation purposes, the veteran reported 
that he exhibited elevated fasting blood sugar levels during 
active service.  An impression of a "history of episodic 
hyperglycemia" was advanced.  

An April 1996 private treatment record states that the 
veteran was diagnosed with type-II diabetes mellitus.  A June 
2002 private treatment reports that the veteran had been 
diagnosed with insulin-dependent type-II diabetes mellitus.  

At a May 2004 VA examination for compensation purposes, the 
veteran was diagnosed with diabetes mellitus.  The VA 
examiner commented that:

Patient is more likely than not to carry 
the diagnosis of diabetes mellitus, that 
it is most likely than not to have been 
diagnosed while he was in the military 
service.  It just states that I have not 
had any evidence in front of me today.  
However, if more evidence is presented in 
the future, there could be a change in 
this opinion, but at this point, I do not 
have any evidence of diabetes mellitus 
while the veteran was in the service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran exhibited elevated fasting blood sugar 
levels during active service.  While the opinion of the 
examiner at the May 2004 VA examination for compensation 
purposes is not a model of clarity, it can be reasonably 
interpreted as stating that the clinical record is in at 
least equipoise as to whether the veteran's chronic type-II 
diabetes mellitus was initially manifested during active 
service.  In resolving every reasonable doubt in the 
veteran's favor and in the absence of any evidence to the 
contrary, the Board concludes that service connection is 
warranted for type-II diabetes mellitus.  


II.  Chronic Genitourinary Disorder

The veteran's service medical records indicate that he was 
found to exhibit microhematuria on multiple occasions.  A 
December 1989 treatment record states that the veteran 
exhibited persistent hematuria.  Treating military medical 
personnel noted that the veteran's hematuria could be related 
to either a possible renal calculus or an infection.   A June 
1990 treatment record indicates that the veteran exhibited 
microhematuria on routine physical evaluation.  An impression 
of "microscopic hematuria probably due to either athletic 
activity or mild urethritis/prostatitis" was advanced.  A 
July 1993 treatment record notes that the veteran exhibited 
microhematuria.  An impression of "microhematuria of unknown 
etiology" was advanced.  An August 1993 treatment entry 
states that the veteran had a history of microhematuria since 
1985.  An impression of "essential hematuria" was advanced.  
A September 1993 physical evaluation relates that the veteran 
presented a history of hematuria of four years duration.  An 
impression of "microhematuria etiology undetermined" was 
advanced.  

A March 1995 VA treatment record states that the veteran 
presented a history of hematuria.  At a May 1995 VA 
examination for compensation purposes, the veteran presented 
a history of microhematuria since 1986.  The veteran was 
diagnosed with essential microhematuria.  

Clinical documentation from Colquitt Regional Medical Center 
dated in September 1995 notes that the veteran has a history 
of microscopic hematuria.  He subsequently underwent 
cystoscopic evaluation.  An impression of persistent 
microscopic hematuria was advanced.  

A June 2002 private treatment record states that the veteran 
was diagnosed with microhematuria.  A July 2002 physical 
evaluation from Frank E. Glover, M.D., conveys that the 
veteran had a history of a "questionable sickle cell 
trait."  

At a September 2002 VA examination for compensation purposes, 
the veteran's inservice history of recurrent microhematuria 
was noted.  The veteran was diagnosed with a "history of 
microhematuria most of which is insignificant, probably 
related/due to sickle cell trait."  

The veteran exhibited recurrent microhematuria on repeated 
inservice and post-service evaluation.  Dr. Glover reported 
that the veteran had a history of a "questionable sickle 
cell trait."  A VA examiner has attributed the disorder to 
the sickle cell trait.  In the absence of any evidence to the 
contrary, the Board finds that service connection is 
warranted for microhematuria secondary to the sickle cell 
trait.  


III.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In November 2001 and 
May 2004, the veteran was provided with VCAA notices which 
informed him of the evidence needed to support his claims; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The veteran has been afforded 
multiple VA examination for compensation purposes.  The 
examination reports are of record.  The VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claims would not 
constitute prejudicial error given the favorable resolution 
of his claims above.  


ORDER 

Service connection for diabetes mellitus is GRANTED.  

Service connection for chronic microhematuria secondary to 
the sickle cell trait is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


